EXHIBIT THIRD AMENDED AND RESTATED SECURITY AGREEMENT This Third Amended and Restated Security Agreement (the “Agreement”) is made as of March 31, 2008 by BioTime, Inc., as the “Debtor,” in favor and for the benefit of each “Secured Party,” and amends and restates that certain Security Agreement dated April 12, 2006 as amended by that certain First Amended and Restated Security Agreement, dated October 17, 2007, and by that certain Second Amended and Restated Security Agreement, dated February 15, 2008.Each person who has executed, as a “Lender,” the Third Amended and Restated Revolving Line of Credit Agreement, of even date, with Debtor, is referred to herein individually and collectively as the “Secured Party.” PREMISES A.Debtor and Secured Party have entered into that certain Third Amended and Restated
